                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS

 Brandi Anderson,individually and on behalf of all others
 similarly situated                                                                        5:21-cv-406
                                                                          Civil Action No: ____________
                                            Plaintiffs,
                                                                           CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL


         -v.-

 GC Services Limited Partnership and John Does 1-25

                                        Defendant.

Plaintiff Brandi Anderson (hereinafter, “Plaintiff”), a Texas resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant GC Services

Limited Partnership (hereinafter, “GC”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

   U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re

   inadequate to protect consumers,” and that “‘the effective collection of debts’ does not require

   ‘misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).
   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant jurisdiction over

the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this action under§ 1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”).

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

     7.    Plaintiff is a resident of the State of Texas, County of Bexar, residing at 5711

 Stonybrook Drive, San Antonio, Texas 78242.

     8.    Defendant GC a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6)

 and used in the FDCPA with an address at 6330 Gulfton, Houston, Texas 77081.

     9.    Upon information and belief, Defendant GC is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is

 to attempt to collect debts alleged to be due another.
   10.      Defendant is a “debt collector” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

   11.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                     CLASS ALLEGATIONS
   12.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.      The Class consists of:

            a. all individuals with addresses in the State of Texas;

            b. to whom Defendant GC, in response to a consumer’s request for debt validation

            c. sent validation documents to the consumer containing incorrect information

               related to the dispute and continued collection efforts;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entitles on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal
issue is whether the Defendants' written communications to consumers, in the forms such as

the case at hand, violate 15 U.S.C. §1692g and §1692e.

   17.   The Plaintiffs' claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with

experience in handling consumer lawsuits, complex legal issues, and class actions, and neither

the Plaintiffs nor her attorneys have any interests, which might cause them not to vigorously

pursue this action.

   18.   This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

         e. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

             that the Plaintiff Classes defined above are so numerous that joinder of all

             members would be impractical.

         f. Common Questions Predominate: Common questions of law and fact exist as

             to all members of the Plaintiff Classes and those questions predominance over

             any questions or issues involving only individual class members. The principal

             issue is whether the Defendants' written communications to consumers, in the

             forms such as in this matter violate 15 U.S.C. §1692g and §1692e.

         g. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

             The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

             the Defendants' common uniform course of conduct complained of herein.
         h. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

             class members insofar as Plaintiffs have no interests that are adverse to the absent

             class members. The Plaintiffs are committed to vigorously litigating this matter.

             Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

             complex legal issues, and class actions. Neither the Plaintiffs nor her counsel

             have any interests which might cause them not to vigorously pursue the instant

             class action lawsuit.

         i. Superiority: A class action is superior to the other available means for the fair

             and efficient adjudication of this controversy because individual joinder of all

             members would be impracticable. Class action treatment will permit a large

             number of similarly situated persons to prosecute their common claims in a single

             forum efficiently and without unnecessary duplication of effort and expense that

             individual actions would engender.

   19.   Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.   Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).




                                 FACTUAL ALLEGATIONS
   21.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.    Some time prior to November 19, 2020, an obligation was allegedly incurred to Cox

Communications.

   23.    The Cox Communications obligation arose out of transactions in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes, specifically telecommunication services.

   24.    The alleged Cox Communications obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   25.    Cox Communications is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

   26.    Cox Communications contracted with Defendant GC, a debt collector who is

attempting to collect the alleged debt.

   27.    Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.




                                          Violation

   28.    On or about November 19, 2020, Defendant sent the Plaintiff a collection letter

regarding the Cox Communications debt. See attached hereto attached as Exhibit A.

   29.    When a debt collector solicits payment from a consumer, it must, within five days of

an initial communication send the consumer a written notice containing -

          (1) the amount of the debt;
          (2) the name of the creditor to whom the debt is owed;

          (3) a statement that unless the consumer, within thirty days after receipt of the notice,

          disputes the validity of the debt, or any portion thereof, the debt will be assumed to

          be valid by the debt collector;

          (4) a statement that if the consumer notifies the debt collector in writing within the

          thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

          will obtain verification of the debt or a copy of the judgment against the consumer

          and a copy of such verification or judgment will be mailed to the consumer by the

          debt collector; and

          (5) a statement that, upon the consumer's written request within the thirty-day period,

          the debt collector will provide the consumer with the name and address of the original

          creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

    30.   The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

    31.   In response to this collection letter, Plaintiff asserted her “g-notice” rights, and

requested validation of the debt.

    32.   In response to the dispute, Defendant sent a response, hereto attached as Exhibit B.

    33.    The response stated: “We are following up with you about your recent dispute of

your COX COMMUNICATIONS account. We have contacted our client, who has confimred

the name and address listed on the account as well as the amount owed. Listed below is
additional information about your account. We have also enclosed documents from our client

to verify your account.”

   34.      The letter further states: “At the time we received your account, the balance was

$749.96. As of the date of this letter, your current balance is $708.53.”

   35.      The validation sent to Plaintiff was deceptive and misleading because it indicates that

the account was received at a balance of $749.96 and is now $708.53.

   36.      Plaintiff has not made any payments that would explain why the balance would

decrease.

   37.      Moreover, the initial collection letter containing the “g-notice,” stated that the balace

was $708.53 and not the balance of $749.96 as stated in the validation documents.

   38.      Therefore, the validation documents are misleading and deceptive because they do

not accurately represent the debt that Plaintiff owes and the debt has not been validated

properly.

   39.      Plaintiff could not accurately validate her disputed debt because the validation letter

was deceptive and misleading.

   40.      Defendant falsely and misleadingly attempted to validate Plaintiff’s dispute with

incorrect information and never properly validated Plaintiff’s dispute.

   41.      Defendant was required to cease collection until the Plaintiff was provided with

proper validation of the alleged debt.

   42.      Defendant failed to honor the validation request and continued collection efforts.

   43.      As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. §1692g et seq.


   44.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.


   45.   Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff


 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.


   46.   Pursuant to 15 U.S.C. §1692g(b), If a consumer notifies the debt collector in


 writing, within the thirty day validation period, a debt collector shall cease collection of the

 debt until the debt collector obtains verification of the debt.


   47.   The Defendant violated said section by continuing collection activities after

Plaintiff had previously asserted her “g notice” rights, and requested validation sent to the

Defendant.

   48.   Defendant was required to cease collection until the Plaintiff was provided with

 validation of the alleged debt.

   49.   Defendant failed to cease collection efforts and continued collections.

   50.   Defendant failed to provide the Plaintiff with any form of validation prior to

continuing to collect the debt.

   51.   By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

costs and attorneys’ fees.
                                               COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

       52.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       53.   Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       54.   Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       55.   Defendant violated §1692e:

             a. By making a false and misleading representation in the collection of a debt

                 violation of §1692e(10).

       56.   By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.




                                DEMAND FOR TRIAL BY JURY

       57.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff Brandi Anderson, individually and on behalf of all others

  similarly situated demands judgment from Defendant GC as follows:
   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: April 22, 2021                         Respectfully Submitted,

                                                 STEIN SAKS, PLLC

                                                 /s/ Yaakov Saks
                                                 Yaakov Saks, Esq.
                                                 285 Passaic Street
                                                 Hackensack, NJ 07601
                                                 Ph: (201) 282-6500
                                                 Fax: (201) 282-6501
                                                 ysaks@steinsakslegal.com
                                                 Attorneys for Plaintiff
